In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00041-CR

____________________


CHARLES SCOTT HUGHES, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 85275




MEMORANDUM OPINION
	Appellant Charles Scott Hughes (1) was indicted for aggravated assault.  Hughes pled
guilty pursuant to a plea bargain agreement that provided his punishment would not exceed
seven years of confinement.  The trial court found the evidence sufficient to find Hughes
guilty, but deferred further proceedings, placed Hughes on community supervision for six
years, and assessed a fine of $1,500.  The State subsequently filed a motion to revoke
Hughes's unadjudicated community supervision.  Hughes pled "true" to three of the alleged
violations of the terms of his community supervision.  The trial court found that Hughes
violated the conditions of his community supervision, found Hughes guilty of aggravated
assault, and assessed punishment at ten years of confinement. (2)  Hughes then filed this appeal.
	Hughes's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  Hughes filed a pro se brief in response.  The Court of Criminal Appeals directs
that we not address the merits of issues raised in Anders briefs or pro se responses.  Bledsoe
v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Rather, an appellate court may
determine either: (1) "that the appeal is wholly frivolous and issue an opinion explaining that
it has reviewed the record and finds no reversible error"; or (2) "that arguable grounds for
appeal exist and remand the cause to the trial court so that new counsel may be appointed to
brief the issues."  Id.
	We have determined that this appeal is wholly frivolous.  We have independently
examined the clerk's record and the reporter's record, and we agree that no arguable issues
support an appeal.  See id.  Therefore, we find it unnecessary to order appointment of new
counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  We affirm the trial court's judgment. (3)
	AFFIRMED.

							   _____________________________
								   STEVE McKEITHEN
									Chief Justice


Submitted on September 21, 2009
Opinion Delivered September 30, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1.  The indictment and the judgment refer to appellant as "Charles Scott Hughes." 
However, other portions of the record indicate that appellant's name is "Scott Charles
Hughes."
2.  See Ditto v. State, 988 S.W.2d 236 (Tex. Crim. App. 1999).
3.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.